Citation Nr: 0014802	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  93-10 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to January 3, 
1992, and to an evaluation in excess of 50 percent from 
February 1, 1992.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran had active service from November 1969 
to February 1972.  He remained on the temporary disability 
retired list until August 1973.  

An October 1991 rating decision enlarged the veteran's 
service-connected disability from anxiety neurosis with 
depressive features to include PTSD and increased the 
evaluation of the disability to 30 percent, effective July 1, 
1991.  The veteran disagreed with the assigned 30 percent 
evaluation, but did not disagree with the assigned effective 
date, and later timely appealed the assigned evaluation.  The 
veteran testified at a travel Board hearing in May 1993 
before the undersigned Board member.

By an April 1995 decision, the Board remanded the claim.  In 
an August 1996 rating decision, the RO increased the 
evaluation of PTSD to 50 percent, effective February 1, 1992.  
The RO recharacterized the veteran's service-connected 
disability as PTSD.  By a September 1997 decision, the Board 
again remanded the claim because revised regulations and 
rating criteria had been issued during the pendency of the 
appeal.  The case has been returned to the Board following 
readjudication under the revised regulations.  

In May 1999, the veteran submitted a claim for special 
monthly compensation (SMC), stating that he required aid and 
attendance.  That claim was denied by a rating decision 
issued in July 1999.  A statement submitted by the veteran in 
September 1999 may be interpreted as disagreeing with the 
denial of that claim.  The claim for SMC is referred to the 
RO for any further action necessary.

During the pendency of this appeal, a claim for a foot 
disorder as resulting from exposure to Agent Orange was 
denied.  There is no evidence that the veteran disagreed with 
the denial of this claim and the matter is not before the 
Board.
FINDINGS OF FACT

1.  From July 1, 1991 to the time of VA hospitalization in 
January 1992, the veteran's service-connected psychiatric 
disability was manifested by considerable, but not severe, 
disability.  

2.  From February 1, 1992 to October 28, 1993, except during 
periods of hospitalization, the veteran's service-connected 
psychiatric disability was productive of considerable, but 
not severe disability as manifested by stable functioning, a 
GAF (Global Assessment of Functioning) score of 65 to 70 from 
August 1992 to October 1993 and continued part-time 
employment.  

3.  Following discharge from hospital treatment in late 
January 1994, the veteran's service-connected psychiatric 
disability remained severely disabling from February 1, 1994 
to the time of his readmission in early March 1994, and 
remained severely disabling after the hospital discharge from 
inpatient treatment in late April 1994 until no later than 
October 31, 1994. 

4.  From November 1994 to October 1995, the veteran worked 
full-time, missing only about 15 days from work as a result 
of his service-connected psychiatric disability during that 
period, establishing that the service-connected psychiatric 
disability was no more than considerably disabling.  

5.  After March 1996, the veteran's service-connected 
psychiatric disability resulted in such frequent 
hospitalizations as to establish severe impairment of 
industrial capacity; despite treatment of other service-
connected disabilities or non-service-connected disorders, 
there was no period of more than a few months of stable 
functioning or sustained remission of psychiatric symptoms or 
disability.  

6.  The criteria in effect prior to November 7, 1996 are more 
favorable to the veteran in this case than the new criteria 
in effect from November 7, 1996, because a 100 percent 
evaluation is available under the old criteria when a 
psychiatric disability evaluated as 70 percent disabling 
causes unemployability, as in this case, and a 100 percent 
evaluation may thus be granted under the old criteria, but 
the veteran is entitled, at most, to a 70 percent evaluation 
under the new criteria, because he does not manifest symptoms 
such as gross impairment of thought processes, persistent 
hallucinations or delusions, or inability to perform 
activities of daily living, as required to meet the new 
criteria for a 100 percent evaluation. 


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a 50 percent 
evaluation for PTSD prior to January 3, 1992, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996).

2.  From February 1, 1992 to June 29, 1992, and from August 
1, 1992 to October 28, 1993, the criteria for an evaluation 
in excess of 50 for service-connected PTSD were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

3.  The requirements for a total schedular (100 percent) 
evaluation for PTSD have been met from February 1, 1994 to 
March 6, 1994 and from May 1, 1994 to October 31, 1994.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.16(c), 4.132, Diagnostic Code 9411 (1996).

4.  From November 1, 1994, to March 6, 1996, the requirements 
for an evaluation in excess of 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  

5.  From March 7, 1996, the requirements for a total 
schedular (100 percent) evaluation for PTSD have been met 
during any periods for which a temporary total evaluation has 
not already been assigned.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records reflect hospitalization 
during service for treatment of psychiatric disability.  By a 
rating decision issued in January 1974, the veteran was 
awarded service connection for anxiety neurosis with 
depressive features.  A 10 percent evaluation was assigned, 
effective September 1, 1973.  

An allegation that a service-connected disability has become 
more severe establishes a well-grounded claim for an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Accordingly, the veteran's claim for an 
increased rating for service-connected anxiety neurosis with 
PTSD, recharacterized as PTSD, is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board also finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained, and that the duty to assist the 
veteran has been met.  38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When the veteran submitted a July 1991 claim for an increased 
evaluation for a service-connected psychiatric disability, 
that disability was evaluated under 38 C.F.R. § 4.132, 
Diagnostic Code 9411, which provided that a 30 percent 
disability rating was warranted where there was definite 
social and industrial impairment.  The term "definite" was 
construed as "distinct, unambiguous, and moderately large in 
degree;" it represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93) (Nov. 9, 
1993).  

A disability rating of 50 percent was warranted for 
considerable impairment of ability to establish or maintain 
effective or favorable relationships with people; and 
psychoneurotic symptoms causing reliability, flexibility and 
efficiency levels to be so reduced as to result in 
considerable industrial impairment.  Severely impaired 
ability to establish and maintain effective or favorable 
relationships with people, and psychoneurotic symptoms of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment 
warranted a 70 percent evaluation.  A 100 percent evaluation 
required evidence that attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; or, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; or, demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132.

Regulations applicable at the time the veteran filed his 
claim also provided that, in a case in which the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation and such mental 
disorder precluded the veteran from securing or following a 
substantially gainful occupation, a 100 percent schedular 
evaluation under the appropriate diagnostic code would be 
assigned.  38 C.F.R. § 4.16(c).

During the pendency of the veteran's appeal, the rating 
criteria used to evaluate psychiatric disabilities were 
amended, effective November 7, 1996.  61 Fed. Reg. 52,695- 
52,702 (1996).  The provisions of 38 C.F.R. § 4.16(c) were 
also eliminated. From November 7, 1996, PTSD is evaluated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the 
general rating formula for mental disorders, a 30 percent 
rating is warranted when PTSD is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted when PTSD symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity, and difficulty in establishing 
and maintaining effective work and social relationships.  A 
70 percent evaluation is warranted when PTSD symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, and an inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
persistent danger of hurting self or others.  38 C.F.R. § 
4.130.

When a law or regulation changes during the pendency of an 
appeal, the Board must evaluate the veteran's disability 
under the version most favorable to the claimant, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The changed version, if more 
favorable to the veteran, may not be applied to provide the 
greater benefit prior to the effective date of the change.  
38 U.S.C.A. § 5110.

1.  Claim for an evaluation in excess of 30 percent prior to 
January 3, 1992

By a claim submitted in July 1991, the veteran contended that 
he was entitled to a rating in excess of 10 percent for his 
service-connected psychiatric disability.  A 30 percent 
evaluation has been awarded prior to January 3, 1992.  The 
Board notes that, for the period from January 3, 1992 to 
January 31, 1992, the veteran has been awarded a temporary 
total (100 percent) evaluation, based on a period of VA 
hospitalization. 
VA outpatient records dated in late April 1991 reflect a 
concern with the veteran's request for a refill of Valium.  
The psychiatrist advised the veteran to apply for 
hospitalization.  The veteran declined, and was discharged 
from outpatient care.  Other medications were refilled 
through June 1991.  The veteran did not return for VA medical 
care in June, July, or August 1991.

At the time of VA examination conducted in September 1991 in 
connection with his claim for increase, the veteran 
complained that his nerves were "very bad" and that he was 
depressed all the time.  The veteran reported getting along 
well with his wife, except when he nervous or depressed.  The 
veteran was working part-time, four hours a day, on a farm, 
and was able to isolate himself from other people by doing 
this work.  The veteran reported that his employer had noted 
that he was tremulous and questioned whether his shakiness 
would interfere with this work.  The veteran reported, in 
essence, that his symptoms were about the same as he had been 
experiencing since he was in Vietnam.  The examiner noted 
that the veteran had last been employed full-time in 1989.  
Employment terminated at that time because of back injuries 
at work.  

The veteran had marked feelings of detachment and 
estrangement.  He complained of irritability and outbursts of 
temper, had difficulty concentrating, and reported 
hypervigilance.  He did not express any psychotic ideation or 
thought disorder, and there were no delusions or 
hallucinations.  He complained of frequent nightmares and 
flashbacks.  He reported efforts to avoid thoughts and 
feelings associated with war experiences.  He avoided crowds.  
The examiner concluded that the veteran had PTSD.  The 
September 1991 examination report did not provide an estimate 
of the veteran's GAF level.

In an October 1991 rating decision, the RO noted that the 
veteran was already service-connected for anxiety neurosis 
with depressive features, and concluded that the currently-
diagnosed PTSD was "an expansion" of the psychiatric 
process first manifested in service.  The RO recharacterized 
the service-connected disability to include PTSD, as 
previously noted. 

There is no medical evidence as to the severity of the 
veteran's psychiatric disability in October, November, or 
December 1991.  The veteran apparently did not again seek 
medical care until he was hospitalized by VA on January 3, 
1992, shortly after the death of one of his children in an 
automobile accident.

The RO assigned a 100 percent temporary total evaluation, 
beginning on January 3, 1992, to February 1, 1992.  The Board 
must determine whether the 30 percent evaluation currently 
assigned from the time the veteran filed his claim, in June 
1991, until January 3, 1992, is the appropriate evaluation.  

Significantly, the evidence establishes that the veteran was 
working during the period prior to January 3, 1992.  Although 
the evidence establishes that the veteran was not working 
full-time, the examiner did not provide a medical opinion 
that the veteran's service-connected psychiatric disability 
was the basis for the part-time employment.  The veteran 
reported at the time of the September 1991 VA examination 
that it was hard for him to work at a good job "because of 
my nerves."  However, the medical evidence of record 
establishes that he suffered a back injury at work and 
underwent a laminectomy in the mid-1980's.  The evidence also 
reflects that the veteran was again employed in 1987 through 
1989, but suffered further back injuries at work.  There is 
no medical evidence linking the veteran's termination of 
full-time employment prior to 1991 to his service-connected 
psychiatric disability or linking the veteran's inability to 
obtain full-time employment from July 1991 to January 1992 
with his service-connected psychiatric disability.  The Board 
therefore finds, as a matter of fact, that the veteran's 
service-connected psychiatric disability did not result in 
severe or total industrial impairment during this period at 
issue.  

Some of the evidence favors a finding that the veteran had 
"definite" industrial impairment.  The evidence shows that 
the veteran was offered hospitalization to reduce his use of 
Valium which was initially prescribed for his anxiety in 
service.  Further, at the time of the veteran's claim in June 
1991, the Valium he was receiving for his service-connected 
disability was prescribed and dispensed by VA.  Thus, this 
drug usage falls within the exception from the definition of 
willful misconduct which allows compensation, even for drug 
abuse, where drugs are used for a therapeutic purpose.  
38 C.F.R. § 3.301(c)(3).  

Considering all of the veteran's symptomatology, including 
Valium dependence, the Board finds that the evidence as to 
whether a 30 percent evaluation or a 50 percent evaluation 
for the veteran's PTSD during this period is more appropriate 
is in equipoise.  Resolving doubt in the veteran's favor, 
under the provisions of 38 U.S.C.A. § 5107(b) governing 
reasonable doubt, the Board finds that a 50 percent 
evaluation is warranted prior to January 3, 1992.  

An evaluation in excess of 50 percent for the period, 
however, is not warranted.  The clinical evidence clearly 
establishes that there was a sudden event, the death of a 
child, a few days prior to the January 3, 1992 
hospitalization.  The event resulted in a sudden exacerbation 
of PTSD and increased psychiatric disability.  Because the 
evidence establishes that the sudden and acute increase in 
symptoms which required hospitalization in January 1992 had 
not been present long, an evaluation in excess of 50 percent 
prior to January 1992 on the basis of those symptoms is not 
warranted or supported by the evidence.  The preponderance of 
the evidence is against a finding that the veteran's service-
connected disability resulted in severe or total industrial 
impairment prior to January 1992.  The evidence is not in 
equipoise to warrant an evaluation in excess of 50 percent 
prior to January 3, 1992, and the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable. 

2.  Claim for an evaluation in excess of 50 percent from 
February 1, 1992

A.  Evaluation from February to June 30, 1992,
and from August 1992 to October 29, 1993

By a rating decision issued in March 1992, the RO awarded the 
veteran a 100 percent temporary total evaluation under 
38 C.F.R. § 4.29 for the period of hospitalization from 
January 3, 1992 to January 31, 1992, with a 50 percent 
evaluation in effect thereafter, from February 1, 1992.  The 
veteran has also been granted a 100 percent temporary total 
evaluation under 38 C.F.R. § 4.29 for a period of 
hospitalization from June 30, 1992 to August 1, 1992, with a 
50 percent evaluation in effect thereafter, until October 29, 
1993.  The veteran has disagreed with those assigned 
evaluations. 

VA outpatient treatment records reflect that the veteran was 
seen in February 1992 and in April 1992.  According to the 
April 1992 treatment notes, the veteran reported he "does 
better with his present medications."  He reported having a 
flashback episode and woke up in a cold sweat, and he 
reported that he ran out of medications.  He also reported 
further marital turmoil.  He was scheduled to return for 
evaluation in four months.  There is no evidence that the 
veteran sought additional VA or private psychiatric treatment 
during this time.  

The veteran was again admitted for VA inpatient 
hospitalization in late June 1992 when his wife, who had 
"left him," returned with a boyfriend to attempt to obtain 
some of her property from the veteran, who was living in a 
trailer near his mother.  Until the events in late June 1992 
exacerbated the veteran's difficulties, he was functioning at 
a stable level, with considerable, but not severe, 
psychiatric disability.  The evidence that the veteran's 
symptoms required only quarterly psychiatric supervision, as 
assessed in April 1992, and that he maintained close ties 
with other family members despite his domestic turmoil, 
support a finding that the veteran's disability was not more 
than considerably disabling from February 1, 1992 until the 
time of hospitalization in late June 1992.  

Because the clinical evidence clearly reflects that the 
veteran's increased symptomatology at the time of 
hospitalization in late June 1992 was precipitated by an 
acute event, the Board does not find that the GAF score 
assigned on admission, 41, was representative of the 
veteran's disability from February 1, 1992 to the time of 
hospitalization.  Thus, the Board finds that the 
preponderance of the clinical evidence of record supports a 
finding that an evaluation in excess of 50 percent was not 
warranted from February 1, 1992 to June 30, 1992.

As VA hospitalization from late June to late July 1992 
progressed, the veteran reported fewer nightmares, less 
anxiety, decreased depression and denied thoughts of harming 
himself or others.  The GAF assigned at the time of discharge 
was 65.  

The veteran's July 1992 GAF score of 65 reflects psychiatric 
disability manifested by "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  Thus, it would be inconsistent with the evidence 
for the Board to conclude that the veteran met the criteria 
for severe disability at this time, so as to warrant an 
increased evaluation to 70 percent after August 1, 1992, when 
the veteran's treating physicians concluded, in essence, that 
he was generally functioning pretty well.  

VA outpatient treatment records dated from August 1992 to 
September 1992 show that the veteran sought VA treatment for 
several non-service-connected medical disorders.  August 1992 
outpatient mental health treatment notes reflect that he was 
stable, anxious but able to make good eye contact, was 
sleeping better, was not depressed, and was under no dietary 
or physical activity restrictions.  

The clinical evidence during this period, similar to the 
clinical evidence from February 1, 1992 through June 30, 
1992, supports a finding that the veteran's functioning was 
stable, and his symptoms were consistent with a 50 percent 
evaluation but no higher evaluation for PTSD.  In particular, 
although the veteran's marriage terminated, he continued to 
maintain relationships with other family members, and 
maintained a stable residence and life style.  

VA outpatient treatment records in January 1993 show that the 
veteran had moderate anxiety and fair judgment.  In April 
1993, the veteran reported having nightmares twice a week and 
flashbacks three times weekly.  

At a May 1993 Travel Board hearing before the undersigned, 
the veteran testified that he had flashbacks at least three 
or four times a week, which might be triggered by sitting 
around talking with someone or seeing an army picture of some 
kind on TV.  The veteran indicated that he liked to fish, 
listen to the radio, watch TV, or work in the yard, and that 
he occasionally went to church, and that he did his own 
shopping.  His daughter had invited him to live at her house, 
but he declined.  The veteran testified that he was a very 
nervous person, that he was nervous during the hearing, that 
he became mad and upset easily, and that he was unable to 
work because he would get too nervous. 

In particular, the Board notes that the veteran's testimony 
that he was able to get along well with his children and that 
he had some good friends, but that he was too nervous to 
work, is inconsistent with a finding of severe impairment of 
social and family relationships, so as to meet the criteria 
for an evaluation in excess of 50 percent for PTSD.  

The veteran's testimony that he was too nervous to work, even 
to wash dishes, is somewhat contradicted by August 1993 VA 
outpatient treatment notes, which disclose that the veteran 
was performing odd jobs.  The evidence as a whole suggests 
that the veteran was working about the same number of hours 
and same types of jobs he had been doing since 1989.  
Evaluating the facts and evidence of record as a whole, and 
giving consideration to the veteran's testimony at his Board 
hearing, the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected 
PTSD remained productive of considerable, but not severe, 
industrial impairment.  The evidence as to the appropriate 
evaluation from February 1, 1992 to June 30, 1992 or after 
August 1, 1992 is not in equipoise.  Thus, the provisions of 
38 U.S.C.A. § 5107 regarding reasonable doubt are not 
applicable to warrant an evaluation in excess of 50 percent 
under Diagnostic Code 9411.  

B.  Evaluation from October 29, 1993 to November 1, 1994

The clinical records, including the discharge summary, of VA 
hospitalization from October 1993 to January 1994 (77 days), 
show that the veteran complained on admission of not sleeping 
for one week.  He was afraid to close his eyes and wanted to 
be on guard.  He reported hearing voices during flashbacks.  
His ex-wife was harassing him because he was living with the 
ex-wife's mother.  He had recurrent thoughts about the death 
of his son two years earlier.  The veteran was anxious and 
disheveled, but cooperative.  Eye contact was normal.  He had 
difficulty with serial 7s but was able to do serial 3s.  He 
had slight tachycardia with a pulse of 104.  A GAF of 21 to 
30 was assigned on admission.  The veteran continued to 
improve slowly.  The discharge diagnosis was adjustment 
disorder with depressed mood secondary to anniversary of 
son's death.  No GAF was assigned on discharge.

VA outpatient treatment notes dated in December 1993 reflect 
that the veteran's medications, including Valium, were 
renewed.  He reported that he had recently been admitted and 
had been discharged.  The records of the October 1993 to 
January 1994 VA hospitalization establish that the history 
reported by the veteran was false, in that he was still an 
inpatient at another VA facility at the time of the December 
1993 outpatient visit, and that he was out on pass, but not 
discharged.  By the time of a January 1994 outpatient 
treatment appointment, the clinician had apparently received 
notification that the veteran had not been discharged from VA 
hospitalization in December 1993, and that part of the 
inpatient treatment in December 1993 was directed toward 
detoxifying the veteran from Valium.  The veteran sought 
acute care on two occasions in late January 1994, reporting a 
fall and an automobile accident.

VA outpatient treatment records dated in early March 1994 
disclose that the veteran reported an increase in flashbacks, 
decreased sleep, increased isolation and irritability.  His 
speech was rapid.  His mood was depressed.  His affect was 
flat. The veteran was readmitted for hospitalization.  Only 
about 6 weeks had elapsed since he was last discharged from 
inpatient treatment.  The Board finds the evidence 
establishes that, even though the veteran's symptomatology 
had improved enough to warrant hospital discharge, his 
service-connected psychiatric disability remained severely 
disabling during the period between the two hospitalizations, 
so as to warrant a 70 percent evaluation.  

The discharge summary of March 1994 to April 1994 VA 
hospitalization reflects that the veteran requested opiate 
drugs frequently, and it was suspected that he was abusing 
these medications.  His medications were adjusted.  The 
veteran's PTSD symptoms were felt to be more related to the 
death of his son than to his military service.  The treating 
clinician felt that the veteran was exaggerating his 
symptoms.  Psychological testing revealed that the veteran 
was likely to be overreporting symptomatology.  The results 
of MMPI (Minnesota Multiphasic Personality Inventory) 
evaluation were considered invalid due to gross 
overreporting.  The clinician concluded that the profile was 
atypical of PTSD.  It was also concluded that the veteran was 
somatizing his anxieties and that his chronic back disorder 
was possibly, at least in part, a conversion reaction.  The 
final diagnosis was anxiety disorder, not otherwise 
specified, as well as abuse of opiate drugs.  No GAF score 
was assigned. 

Outpatient treatment records in July 1994 reflect a clear 
diagnosis of addiction to Valium and show that the veteran 
sought treatment at a different VA Medical Center following 
his April 1994 hospital discharge.  A prescription for Valium 
was renewed at the new treatment location, apparently because 
the veteran's records were unavailable. 

On a VA outpatient visit in August 1994, the veteran was 
alert, his mood was neutral, and he smiled easily.  It was 
noted that he was not demanding medications.  No GAF was 
assigned.  

There is no clinical evidence of record that the veteran 
sought medical treatment for his service-connected 
disability, or any other disorder, during the period from 
August 1994 through September 30, 1995.  On an October 1995 
VA examination, the veteran reported that he had been working 
full-time about a year, losing 15 days of work during that 
time as a result of his service-connected PTSD.  Resolving 
reasonable doubt in the veteran's favor as to the actual date 
the veteran's October 1995 report establishes that he began 
working full-time, the Board finds, as a matter of fact, that 
a sustained partial remission of PTSD symptoms began no later 
than November 1, 1994.  

The veteran was awarded a temporary total (100 percent) 
disability evaluation from October 29, 1993 to February 1, 
1994.  The evidence warrants a finding that the veteran's 
service-connected PTSD remained at least severely disabling, 
so as to warrant a 70 percent evaluation, from February 1, 
1994 to March 7, 1994, when he was again awarded a 100 
percent total temporary evaluation during a period of 
hospitalization.  The Board also finds that the veteran's 
PTSD, including problems associated with dependence on 
Valium, remained severely disabling after April 1994.  
However, as the evidence clearly establishes that the veteran 
resumed working full-time no later than November 1, 1994, it 
would be unreasonable for the Board to find that the 
veteran's service-connected psychiatric disability remained 
severely disabling after October 31, 1994.  

Accordingly, a 70 percent schedular evaluation is appropriate 
from February 1, 1994 to March 7, 1994, and from May 1, 1994 
to October 31, 1994.  Under 38 C.F.R. § 4.16(c), which was in 
effect during this period, the veteran's 70 percent 
evaluation for psychiatric disability results in a total 
schedular evaluation if the veteran was unemployable.  The 
evidence does not establish that the veteran was employable 
during this period.  Resolving reasonable doubt in the 
veteran's favor, a total (100 percent) schedular rating is 
warranted for these time periods.   

C.  Evaluation from November 1, 1994 to March 7, 1996

The report of a VA examination in October 1995 discloses that 
the veteran continued to take Valium.  He reported that he 
was preoccupied with thoughts of Vietnam, was bothered by 
frequent flashbacks, and continued to sleep poorly, averaging 
four to five hours of sleep per night.  The veteran was late 
to his appointment because of car trouble, but was calm, 
pleasant, and friendly.  He reported feeling anxious and 
depressed, but did not appear anxious or depressed.  On 
psychological testing, the veteran displayed significant 
symptoms of PTSD, but did not meet the full criteria.  The 
veteran's answers to the Mississippi scale were exaggerated.  
The veteran's MMPI profile revealed that he was focused on 
physical complaints and health concerns.  The examiner 
concluded that many of the physical complaints were likely 
stress related and represented conversion of anxious affect 
into physical symptoms.  The veteran had numerous symptoms of 
chronic depression and anxiety, including fatigue, 
irritability, tension, pessimism, and self-criticism.  He was 
socially uncomfortable and suspicious.  The testing also 
indicated emotional lability, poorly controlled anger, and 
hostile temperament.  Dysthymic disorder with PTSD symptoms, 
personality disorder with history on features, and chronic 
back pain, were diagnosed.  The examiner concluded that 
although the veteran did not meet full criteria for a 
diagnosis of PTSD, it was likely that his depressive illness 
was related to his military experiences.  

The veteran reported that he was working full-time operating 
a machine used to make refrigerator parts.  He said that he 
was worried that he might loose his job due to difficulty 
concentrating.  He estimated that he lost 15 days from work 
during the previous year.  The examiner opined that the 
veteran's GAF score of 55 indicated moderate impairment in 
social and occupational functioning.

The evidence does not reflect that the veteran's dependence 
on Valium or his symptoms of psychiatric disability had 
ceased.  However, the evidence does reflect that industrial 
impairment due to psychiatric disability had stabilized and 
the veteran obtained and retained full-time employment for 
more than a year.  Additionally, the veteran did not require 
hospitalization during this period.  Given these facts, the 
record does not support a conclusion that the veteran's PTSD 
was more than considerably disabling. There is no clinical 
evidence which contradicts this finding, and the veteran has 
not suggested that there is any other available clinical 
evidence which has not been associated with the claims file.  
The preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for the period from 
November 1, 1994 to March 7, 1996.

D.  Claim for evaluation in excess of 50 percent after March 
7, 1996

Clinical records and the discharge summary of VA 
hospitalization in March 1996 reflect that the veteran was 
admitted with complaints of an increased number of 
flashbacks, feeling very paranoid, and having visual 
hallucinations.  He reported that he had his left his home in 
mid-February, and, after traveling through several other 
states, sought VA treatment in early March because he had run 
out of medications.  The assigned GAF score was 40 for 
present functioning, and 50 for the highest level of 
functioning in the past year.  The veteran's dependence on 
Valium was again noted.  His medication regimen was changed.  
On discharge from inpatient hospitalization, the veteran was 
admitted to the VA domiciliary because he was homeless. 

On VA examination in early July 1996, the veteran's GAF score 
was 70, and it was noted that he easily engaged in 
conversation.  His grooming was appropriate.  He reported 
that he was employed with a carnival, had been traveling, and 
needed a refill of his medications.  (A 61-70 score indicates 
"some mild symptoms . . . OR some difficulty in social, 
occupational, or school functioning . . . but generally 
functioning pretty well . . . ."  DSM-IV at 32.)  

The veteran was again admitted for VA hospitalization for 
treatment of PTSD in late July 1996.  According to the 
discharge summary and other clinical records associated with 
the claims file, the veteran reported that while he was 
operating a Ferris wheel at a carnival he became anxious, the 
people on the Ferris wheel began to look like Vietnamese, he 
began to feel they were coming after him, and he was unable 
to operate the Ferris wheel.  The veteran reported that he 
began traveling with the carnival as part of his 
rehabilitation program.  He reported having PTSD episodes 
from three weeks to one month apart.  Objectively, he was 
alert and oriented but agitated.  Over the course of the 
hospitalization, which lasted less than three weeks, the 
veteran's PTSD symptoms resolved.  It was concluded that the 
veteran was employable with rehabilitation.  

Private clinical records reflect that the veteran was next 
hospitalized in late August 1996 to September 1996 with 
complaints of retrosternal chest pain unrelieved by 
nitroglycerin.  The final diagnosis was microperforation with 
peritonitis.  The veteran was advised to decrease alcohol 
consumption.  

By a rating decision issued in August 1996, a 100 percent 
temporary total evaluation under 38 C.F.R. § 4.29 was 
granted, from March 7, 1996 to May 1, 1996, based on the 
veteran's period of hospitalization.  

Less than two months elapsed after the veteran's September 
1996 hospital discharge until he was next hospitalized.  In 
November 1996, the veteran was admitted for private 
hospitalization with complaints of chest pain, diaphoresis, 
and shortness of breath.  The veteran reported that he had 
been out of Valium for four days.  The final diagnosis was 
drug withdrawal syndrome.  Private outpatient clinical 
records in late November 1996 reflect that the veteran 
reported that he was assaulted while drinking at a bar.

VA outpatient clinical notes dated in December 1996 show that 
the veteran requested Tylenol #3 for back pain.  Private 
clinical records later in December 1996 reflect that he was 
admitted for private hospitalization with complaints of back 
pain.  

VA outpatient treatment records in early April 1997 document 
that the veteran was less focused on his PTSD symptoms, and 
was accompanied by a girlfriend.  He reported that they were 
getting married, and appeared very happy about it.  Private 
clinical records dated later in April 1997 reflect that the 
veteran was admitted for hospitalization after he reported 
that he fell, hitting his head and face.  The final diagnoses 
were alcohol intoxication, exacerbation of chronic back pain, 
and nasal fracture.  

The veteran apparently was admitted for private 
hospitalization in May 1997 for abdominal surgery.  June 1997 
private clinical records show that he was involved in an 
automobile accident.  VA clinical records dated in August 
1997 reflect that the veteran's spouse called, reporting that 
he was in jail and was having chest pain.  

In September 1997, the veteran was admitted for VA inpatient 
treatment for PTSD.  The clinical records disclose that the 
veteran reported recent increase in feeling of anger and 
reported that he was fearful of harming his wife.  The 
veteran reported periods of preoccupation where he did not 
remember where he was or what he was doing.  He reported that 
he was plac3ed under house arrest in August 1997 for reckless 
operation of a motor vehicle.  A GAF score of 55 was 
assigned.

The veteran was hospitalized privately in late September 1997 
for chest pain.  In October 1997, he was admitted for VA 
hospitalization and apparently underwent angioplasty.  
Although the records of this hospitalization are not 
associated with the claims file, the clinical records of the 
veteran's VA hospitalization for treatment of PTSD reference 
the October 1997 VA angioplasty.  

On VA hospitalization in November 1997, a GAF scare of 50 was 
assigned with an estimated GAF score of 65 for highest 
functioning in the previous year.  The veteran reported not 
having taken his medication and being unable to sleep.  
Private clinical records reflect that the veteran was next 
hospitalized in December 1997 for back pain. 

VA outpatient treatment notes dated in December 1997 and in 
March 1998 reflect that the veteran was "responding well to 
current therapy."  The clinical evaluation was that no acute 
symptoms were present, and the veteran had mild depression, 
and was not suicidal.  In early April 1998, a GAF score of 50 
for present functioning, and 55 for highest functioning in 
the past year, was assigned.  A few days later, the veteran 
was again admitted for VA treatment of PTSD after he reported 
increased flashbacks and nightmares.  Following discharge, in 
later April, a GAF score of 60 was assigned.  

In May 1998, the veteran reported that his wife had had a 
stroke, and he was doing all the housework.  The clinical 
evidence of the veteran's functioning in June, July, August, 
and September 1998 is minimal, but in early October, the 
veteran reported that his Valium had been stolen.  The 
physician discussed the need to reduce Valium use, noting 
that this would be difficult because of the veteran's panic 
attacks.  In October and November 1998, the veteran was 
offered hospitalization to treat his Valium addiction, but he 
declined because of family problems.  

In January 1999, the veteran reported that his wife had 
stolen his Valium.  He was admitted for VA treatment of 
psychiatric disability in early February 1999, and discharged 
later that month.  In early March, the veteran was crying and 
shaky when he arrived for outpatient treatment, and was 
hospitalized.  He requested discharge in mid-March because of 
family problems.  However, in early April, he again sought 
treatment, and was rehospitalized.  During this 
hospitalization, he fell.  A back injury was diagnosed, and 
the veteran was transferred to medical hospitalization.  He 
was discharged in mid-May 1999.  According to July 1999 
clinical records, the veteran was living with he adult 
daughter and a friend.  No clinical records after July 1999 
are associated with the claims file.  

In summary, the clinical evidence after March 1996 reflects 
that the veteran had frequent hospitalizations, both for 
service-connected psychiatric disability and for numerous 
other disorders.  He was hospitalized more than six times in 
1997, and was hospitalized most of the time from February 1 
to May 15, 1999.  Although there was at least one period 
during 1998 when the veteran had no hospitalization for 
several months, his medical care providers in fact urged him 
to be admitted for psychiatric treatment.  

The veteran's assigned GAF scores since March 1996 have 
tended to be from 45 to 55.  A 41-50 score indicates "serious 
symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate difficulty 
in social, occupational, or school functioning . . . ."

Although GAF score of 45 to 55 tends to show serious 
symptoms, a GAF score is not determinative by itself.  Given 
the frequency and length of the veteran's hospitalizations, 
however, the Board finds that his service-connected 
psychiatric disability has been at least severely disabling 
essentially continuously since March 1996.  Under the 
criteria for evaluating PTSD in effect when the veteran filed 
his claim, as previously discussed, a severely disabling 
psychiatric disorder which results in unemployability 
warrants a total schedular evaluation.  

As discussed above, the regulations governing evaluation of 
PTSD changed, effective November 7, 1996.  There is no 
evidence that the veteran has gross impairment in his thought 
processes, persistent hallucinations or delusions, inability 
to perform activities of daily living, or other symptoms 
which meet the criteria for a 100 percent evaluation under 
the revised criteria.  Thus, as the evidence of record 
demonstrates that the requirements for a 100 percent 
evaluation are met under the old criteria, the standards in 
effect at the time the veteran filed his claim are more 
favorable in this case than the revised criteria.  Under the 
circumstances, based on the criteria in effect prior to 
November 1996, the Board finds that a total schedular 
evaluation is warranted from March 7, 1996.  

Conclusion

The Board finds that the disability picture presented by the 
veteran's PTSD during those periods for which a higher 
schedular evaluation has not been assigned is not so 
exceptional or unusual as to warrant a referral for 
consideration of higher evaluations for those periods on an 
extraschedular basis, the veteran's employability having been 
considered and encompassed within the schedular rating 
framework for all pertinent periods.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased evaluation of 50 percent is granted prior to 
January 3, 1992, subject to regulations governing the payment 
of monetary awards.

An evaluation in excess of 50 percent from February 1, 1992 
to June 30, 1992 and from August 1, 1992 to October 29, 1993 
is denied.

A total schedular evaluation is granted from February 1, 1994 
to March 7, 1994, and from May 1, 1994 to October 31, 1994, 
subject to regulations governing the payment of monetary 
awards.

An evaluation in excess of 50 percent from November 1, 1994 
to March 6, 1996, is denied.

A total schedular evaluation is granted from March 7, 1996, 
subject to regulations governing the payment of monetary 
awards.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

